         Case 1:19-cv-11112-JGK Document 26 Filed 12/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
A SANTINI MOVING & STORAGE CO.,
                                                    19-cv-11112 (JGK)
                         Plaintiff,
             - against –
                                                     BENCH OPINION

CAPITAL ONE FINANCIAL CORPORATION,
                         Defendant.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     For the reasons stated at the telephone conference on

December 21, 2020, the defendant’s motion to dismiss is denied.

The Clerk is directed to close Docket No. 15.

     The parties are directed to inform the Court by January 4,

2021 whether they would like to be referred to the Mediation

Panel.    If the matter is referred for mediation, the parties

should advise the Court within 7 days after the conclusion of

mediation whether the case has been settled.           If the case is not

referred to the Mediation Panel, the defendant should file its

answer by January 15, 2021, and the parties should submit a Rule

26(f) Report by January 22, 2021.

SO ORDERED.

Dated:       New York, New York
             December 22, 2020
                                          _____/s/ John G. Koeltl______
                                                 John G. Koeltl
                                          United States District Judge



                                      1
